     Case 3:19-cr-00185 Document 18 Filed 10/25/19 Page 1 of 2 PageID #: 50



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 3:19-cr-00185

JEFFREY S. MILLER


                     MOTION OF THE UNITED STATES TO
                       CONTINUE SENTENCING HEARING

      Comes   now   the   United    States    of   America,   by   Stefan   J.O.

Hasselblad, Assistant United States Attorney for the Southern

District of West Virginia, and respectfully requests the Court to

grant at least a 21-day continuance of the sentencing hearing

scheduled on December 9, 2019, in the above-styled case.                    This

motion is based upon the need for additional time for Probation to

complete a Pre-Sentence Investigation.             Defense counsel does not

object to this motion.       Defendant is not detained.


                                     Respectfully submitted,

                                     MICHAEL B. STUART
                                     United States Attorney

                              By:
                                     /s/ Stefan J.O. Hasselblad
                                     STEFAN J.O. HASSELBLAD
                                     Assistant United States Attorney
                                     D.C. Bar No. 1045070
                                     300 Virginia Street, East
                                     Room 4000
                                     Charleston, WV 25301
                                     Telephone: 304-345-2200
   Case 3:19-cr-00185 Document 18 Filed 10/25/19 Page 2 of 2 PageID #: 51



                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing "Motion of the

United   States    to   Continue     Sentencing     Hearing"     has    been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this the 25th day of October,

2019, to:


                            Raymond Nolan
                            4625 WV-152
                            Lavalette, WV 25535
                            304-654-2291
                            raymondnolan@hotmail.com




                                   s/Stefan J.O. Hasselblad
                                   STEFAN J.O. HASSELBLAD
                                   Assistant United States Attorney
                                   D.C. Bar No. 1045070
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Email: stefan.hasselblad@usdoj.gov
